Citation Nr: 9912508	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  94-41 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for post-operative 
right inguinal hernia residuals.  


REPRESENTATION

Appellant represented by:	Andres E. Nunez, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had verified active service from April 1949 to 
August 1949 and active duty for training from July 15 to July 
29,1951 and from June 15 to June 29, 1952.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1993 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which denied a compensable 
disability evaluation for the veteran's service-connected 
post-operative right inguinal hernia residuals.  In July 
1994, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  The veteran is 
represented in the instant appeal by Andres E. Nunez, 
Attorney.  


REMAND

In his October 1994 substantive appeal, the veteran requested 
a hearing before a Member of the Board sitting at the RO.  
The requested hearing has apparently not been scheduled.  
Accordingly, this case is REMANDED for the following action: 

The RO should schedule the veteran for 
the requested hearing before a Member of 
the Board sitting at the RO.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to 


the Board for further appellate consideration if appropriate.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


